Davis, P. J.:
In concurring in the conclusions reached by my brother Barrett, I desire to say that I do not understand his views as going any farther than to show that at most mere nominal damages can be allowed when actual injuries are not affirmatively shown, or, in other words, that speculative damages are not allowable, and nothing beyond actual losses shown to have been sustained otherwise than by the rise and fall of the general market for real estate. As to Tenth avenue, claims nothing beyond nominal damages can be asserted for the abandonment of the proceedings and of the highway.
The discretion of the commissioners should be most carefully exercised, otherwise great damage to the city may be done by awarding damages when none have been in fact sustained, and especially “ farm lands ” should not be subdivided into ‘ lots ’ for the purpose of sustaining exaggerated claims, nor any other mode tolerated of making the property appear otherwise than what it was, and would doubtless have remained if the project of a “ parade ground ” had not been contemplated.
The door into the public treasury opened by the repealing act is one which by erroneous construction may let in such a horde of fraudulent claims that I feel justified in adding these suggestions .to the extremely able opinion of my brother Barrett.
Present — Davis, P. J., and Barrett, J.
Order reversed; order to be settled by Barrett, J.